COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, McCullough and Senior Judge Clements
UNPUBLISHED


              Argued at Alexandria, Virginia


              DALE WARREN DOVER, GUARDIAN AD LITEM
               FOR THE MINOR CHILDREN
                                                                           MEMORANDUM OPINION * BY
              v.     Record No. 1625-12-4                                JUDGE STEPHEN R. McCULLOUGH
                                                                                 APRIL 30, 2013
              ALEXANDRIA DEPARTMENT OF COMMUNITY
               AND HUMAN SERVICES AND COURTNEY HODGE


                               FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                              Nolan B. Dawkins, Judge

                               Dale Warren Dover, Guardian ad litem for the minor children.

                               Richard F. Gibbons, Jr. (Jonathan Westreich, Special Counsel to the
                               Alexandria Department of Human Services; James L. Banks; Jill A.
                               Schaub; Office of the City Attorney, on brief), for appellee
                               Alexandria Department of Community and Human Services.

                               Dorathea J. Peters for appellee Courtney Hodge.

                               No brief or argument by Yvonne Weight for John Hatfield, Father
                               of T.H.


                     The guardian ad litem for the minor children appeals from two orders of the Circuit Court

              for the City of Alexandria: a permanency planning order returning custody of R.H. to her mother

              and a separate order dissolving two protective orders. The guardian ad litem contends that

              (1) returning custody of R.H. to her mother contravened the Interstate Compact on the Placement of

              Children; (2) dissolving the protective orders “exceeded the scope of notice, motions and the appeal,

              amounting to a denial of Due Process”; and (3) returning custody of R.H. to her mother and




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
dissolving the protective orders was not justified by the evidence. We find these contentions to be

without merit, and we affirm the judgment below.

                                          BACKGROUND

       Mother has two children, T.H. and R.H. Following a confrontation with mother’s

then-boyfriend in which the boyfriend threatened the family with a butcher knife, the Alexandria

Department of Community and Human Services (“the Department”) took custody of R.H. and

protective orders were entered for both R.H. and T.H. The Department never had custody of T.H.

These events occurred in April of 2010.

       On December 12, 2011, the juvenile and domestic relations district court entered three

orders. First, the court entered a permanency planning order that returned custody of R.H. to

mother. Second, the J&DR court continued the protective orders for T.H. and R.H. and set a review

hearing for the protective orders to take place on June 11, 2012. Finally, the court entered an order

for custody and visitation that returned custody of R.H. to her mother. The children’s guardian ad

litem appealed the permanency planning order and the protective orders to the circuit court. The

guardian ad litem did not appeal the custody and visitation order.

       The circuit court set a hearing for August 10, 2012, on the guardian ad litem’s appeals.

Meanwhile, the J&DR court reviewed the protective orders on June 11, 2012, and dissolved them.

The guardian ad litem appealed from that order as well.

       At the hearing in the circuit court on August 10, 2012, the evidence established that mother

had cooperated with the Department and had participated in the drug court program and in parent

coaching. Mother maintained steady employment and housing. In April of 2010, mother was using

the drug PCP. Mother had one positive drug screen for the drug in June of 2012, but the other

screens before and after were negative. The evidence also showed that mother wrote bad checks on

her mother’s account. Mother agreed to pay the money back, and no criminal charges were filed.

                                                 -2-
She also had difficulty managing her money. The circuit court did not find any evidence, however,

that mother had exposed the children to any danger. Although mother lost one job, she was able to

find another.

          A few days before the circuit court hearing, mother moved to Maine, where her father lives.

In Maine, she received some financial assistance from her maternal grandmother. The Department

purchased a train ticket for mother to travel to Alexandria from Maine to attend the hearing.

Mother, however, was not present because her father could not take her to the train station in time

for her to catch the train.

          Following the hearing, the circuit court entered an order on August 15, 2012 dissolving the

protective orders. On September 13, 2012, the court entered a permanency planning order returning

custody of R.H. to mother.

                                              ANALYSIS

              I. THE INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN IS INAPPLICABLE.

          The applicability of the Compact, incorporated into the Code of Virginia, is a question of

law that we review de novo. See, e.g., Jones v. Williams, 280 Va. 635, 638, 701 S.E.2d 405, 406

(2010).

          The children’s guardian ad litem contends that mother’s relocation to Maine violated the

terms of the Compact. The Department maintains that the Compact, by its plain language, is

inapplicable. 1 We agree with the Department. Article VIII of the Compact plainly provides that the


          1
          The Department and counsel for mother also contend that, due to the text of the notice
of appeal, the permanency planning order is not properly before this Court. The notice of appeal
filed by the guardian ad litem states that the appeal is from the “Orders of [the circuit court]
entered on the 15th day of August 2012.” August 15, 2012, is the date the circuit court entered an
order dismissing the protective orders. The notice of appeal does not include a reference to
September 13, 2012, the date the circuit court entered the permanency planning order. The
notice of appeal, however, references “orders,” plural, and includes the record numbers from all
three cases, including the permanency planning case. Although it would have been clearer for
the notice of appeal to reference the order entered on September 13, 2012, rather than
                                                 -3-
Compact “shall not apply to” a situation where a parent sends or brings a child into the receiving

state. Code § 63.2-1000. See State of Fla. v. L.G., 801 So. 2d 1047, 1051 (Fla. Ct. App. 2001)

(detailing inapplicability of Compact to children relocating with a custodial parent who is in the

custody of that parent).2 At the time mother moved to Maine, she had custody of both children.

The Department never had custody of T.H. Custody of R.H. was returned to mother by virtue of the

three orders entered on December 12, 2011. The guardian ad litem did not appeal the order of

custody and visitation returning custody to mother. Therefore, that order remained in effect.

Furthermore, the guardian ad litem never sought a stay of the permanency planning order that

returned custody of R.H. to mother. Because the permanency planning order returning custody to

mother was never stayed, that order remained in effect. See Code § 16.1-298. Therefore, when

mother moved to Maine, she had custody of both children. The fact that the Department may or

may not have encouraged mother to move to Maine does not transform the Department into the

children’s legal custodian so as to implicate the Compact. In short, the Compact is inapplicable

because mother had legal custody of the children when she moved to Maine.

       In re L.L., 616 S.E.2d 392 (N.C. Ct. App. 2005), cited by the appellant, is simply irrelevant.

That case involved a transfer of custody from the Johnston County Department of Social Services

to foster parents who resided out of state.

       The guardian ad litem also cites Compact Regulation 3, 2 (b) and (c). This regulation is

designed to provide additional guidance when a placement is made under one of four enumerated




referencing only the August 15, 2012 order, we are satisfied that the appeal from all three cases
is properly before this Court. Therefore, this case is distinguishable from Evans v.
Commonwealth, 61 Va. App. 339, 735 S.E.2d 252 (2012) (dismissing the appeal because the
notice of appeal failed to adequately identify the conviction appealed).
       2
         In addition, as the court in L.G. notes, under Article III, mother’s relocation to Maine is
not a “placement” as statutorily defined, much less placement into “foster care or . . . [for]
possible adoption.” 801 So. 2d at 1050-51. See Code § 63.2-1000, Article III (a) and (b).
                                                 -4-
“placement categories.” One of those categories is a placement with a “parent or relative.”

However, the regulation states that it applies only “when a parent or relative is not making the

placement as defined in Article VIII (a) ‘Limitations.’” Furthermore, subpart (c) provides as

follows:

                Court jurisdiction only: The sending court has an open abuse,
                neglect or dependency case that establishes court jurisdiction with
                the authority to supervise, remove and/or place the child.
                Although the child is not in the guardianship/custody of an agency
                or the court at the time of completing ICPC-100A, the agency or
                the court may choose to exert legal authority to supervise and or
                remove and place the child and therefore is the sending agency.

The guardian ad litem focuses on the “open abuse, neglect or dependency case” language to argue

that the children were subject to the protective orders and, therefore, the Compact applies. This

argument is contrary to the plain language of the regulation. The regulation is clear that it applies

when the court is exerting its legal authority to supervise and or remove and place the child. Here,

the court was not exercising that authority. Mother, who had legal custody of the children, is the

one who decided to move to Maine. This regulation, therefore, is inapplicable.

            II. THE CIRCUIT COURT PROPERLY COULD DISSOLVE THE PROTECTIVE ORDERS
                             THAT THE GUARDIAN AD LITEM APPEALED.

        The guardian ad litem’s second assignment of error is that the circuit court erred in

                dissolving the extant Child Protective Orders which exceeded the
                scope of notice, motions and the appeal, amounting to a denial of
                Due [P]rocess, where the primary issue for the trial de novo was the
                issuance of the Permanency Planning Order by the [J]uvenile and
                Domestic Relations District Court, which transferred legal custody of
                the child to the mother.

The guardian ad litem’s argument under this assignment of error involves questions of law, which

we review de novo. Farrell v. Warren County Dep’t of Soc. Servs., 59 Va. App. 375, 402, 719

S.E.2d 329, 342 (2012).




                                                 -5-
       Citing mother’s move to Maine with her children, the guardian ad litem complains that these

“preemptive actions, if permitted, would render the perfected de novo appeal meaningless.”

Appellant’s Br. at 20. The guardian ad litem offers no authority to support the premise, implicit in

his argument, that mother was precluded from moving to Maine. Moreover, the record refutes any

contention that the de novo appeal was meaningless. The circuit court resolved the appeal of the

permanency planning order on the merits. After hearing the conflicting evidence of mother’s

progress from a variety of witnesses, the court concluded that a return of R.H. to the custody of

mother constituted the appropriate resolution of the case. We find no basis for reversal.

       The guardian ad litem also argues that the circuit court should have refrained from

adjudicating the protective orders because a separate appeal on those orders was pending, i.e. the

appeal he filed from the June 11, 2012 J&DR order dissolving those protective orders. He argues

that “[t]he Circuit Court’s decision to dissolve the Child Protective Orders before the successive

appeal on that issue could be heard de novo implicates the due process rights of the children.”

Appellant’s Br. at 22. There is no question that both protective orders were properly before the

circuit court by virtue of the appeal filed by the guardian ad litem from the December 12, 2011

J&DR orders. With both protective orders properly before it, the circuit court undoubtedly had the

power to adjudicate the appeal and, if the evidence so warranted, to dissolve the protective orders.

The fact that this dissolution effectively rendered moot the later appeal from the June 2012 J&DR

decision, also dissolving the protective orders, does not violate due process. A litigant who brings

an appeal before the court does not suffer a due process violation because the court adjudicates that

appeal. A court’s commendable decision to exercise control over its docket in a manner that avoids

unnecessary delay to the litigants hardly constitutes a due process violation. The guardian ad litem

had notice of the hearing and the opportunity to be heard. No due process violation occurred. See

Lockhart v. Baxter, 12 Va. App. 600, 604, 405 S.E.2d 434, 437 (1991).

                                                 -6-
          III. SUFFICIENCY OF THE EVIDENCE TO ENTER THE PERMANENCY PLANNING ORDER
                              AND TO TRANSFER CUSTODY TO MOTHER

        The guardian ad litem contends that the trial court erred in transferring custody to the mother

pursuant to the permanency planning order and in dissolving the child protective orders. He asserts

that doing so was contrary to the best interest of the children because the evidence establishes that

mother “failed to maintain stable employment, housing and sobriety.” Appellant’s Br. at 22. The

standard of review controls the outcome of this assignment of error.

        “On appeal, we construe the evidence in the light most favorable to [the Department], the

prevailing party below, granting to that evidence all reasonable inferences fairly deducible

therefrom.” Wright v. Wright, 38 Va. App. 394, 398, 564 S.E.2d 702, 704 (2002). “‘Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Pommerenke v.

Pommerenke, 7 Va. App. 241, 244, 372 S.E.2d 630, 631 (1998) (quoting Martin v. Pittsylvania

County Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)).

        Here, the evidence establishes that although mother failed a drug screen in 2012, the other

drugs screens before and after the failed drug screen were negative. She maintained steady

employment. Although she did lose one job, she sought and obtained another. She maintained

housing throughout the period that the protective orders were in place. The evidence established

that mother complied with the programs she was asked to participate in, and no evidence

demonstrated a danger to the safety of the children. On these facts, we affirm the decision of the

trial court to dissolve the protective orders and to enter a permanency planning order returning

custody of R.H. to mother.

                     IV. THE CITY’S REQUEST FOR ATTORNEY’S FEES AND COSTS

        The Department asks this Court to award attorneys’ fees and costs against the guardian ad

litem, arguing that these appeals are frivolous. We decline to do so. See O’Loughlin v.
                                                  -7-
O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Although we find the guardian ad

litem’s arguments to be without merit, we conclude that they are not frivolous. We do note,

however, that a sincere desire to advocate for the best interest of the children does not obviate the

need for a guardian ad litem to ground his contentions in law.

                                           CONCLUSION

        The judgment below is affirmed.

                                                                                              Affirmed.




                                                 -8-